  Case 11-33448       Doc 39   Filed 05/31/19 Entered 05/31/19 16:41:32          Desc Main
                                 Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:
                                                    Case No. 11-bk-33448
      STEVEN LEE SORENSEN,
      TINA L. SORENSEN,
                                                    Chapter 7

                                  Debtor(s)


                                    NOTICE OF MOTION

To:       Keith Anthony Schallenkamp                      Robin M. Eich
          316 North 6th Street                            Eich Law Office, Prof. LLC
          Mankato, MN 56001                               700 N. Vandemark Ave., Suite 108
                                                          Hartford, SD 27033
          Jon E. Paulson
          Paulson Law Firm PLLC
          1434 Appaloosa Trail
          Eagan, MN 55122

        PLEASE TAKE NOTICE that on June 13, 2019 at 10:00 a.m., the undersigned will appear
before the Honorable Pamela S. Hollis at the Everett McKinley Dirksen United States Courthouse,
Courtroom No. 644, 219 South Dearborn, Chicago, Illinois 60604, and will then and there present
the attached Debtors’ Motion to Reopen Chapter 7 Case, a copy of which is hereby served upon
you.

Dated: May 31, 2019                                /s/ Majdi Y. Hijazin

                                                   Majdi Y. Hijazin, Of Counsel
                                                   SULAIMAN LAW GROUP, LTD.
                                                   2500 South Highland Avenue
                                                   Suite 200
                                                   Lombard, Illinois 60148
                                                   +1 630-575-8181
                                                   mhijazin@hijazinlaw.com

                                                   Counsel for Steven Lee Sorensen and
                                                   Tina L. Sorensen
  Case 11-33448      Doc 39     Filed 05/31/19 Entered 05/31/19 16:41:32          Desc Main
                                  Document     Page 2 of 5


                               CERTIFICATE OF SERVICE

        I, Majdi Y. Hijazin, hereby certify that on May 31, 2019, DEBTORS’ MOTION TO
REOPEN CHAPTER 7 CASE was filed with the Clerk of the Court of the United States
Bankruptcy Court for the Northern District of Illinois by using the CM/ECF system. I have mailed
this document by United States Postal Service Certified Mail, postage prepaid, to:

                                 Keith Anthony Schallenkamp
                                      316 North 6th Street
                                     Mankato, MN 56001

                                        Jon E. Paulson
                                   Paulson Law Firm PLLC
                                    1434 Appaloosa Trail
                                      Eagan, MN 55122

                                       Robin M. Eich
                                 Eich Law Office, Prof. LLC
                              700 N. Vandemark Ave., Suite 108
                                     Hartford, SD 27033


                                                   /s/ Majdi Y. Hijazin

                                                   Majdi Y. Hijazin, Of Counsel
                                                   SULAIMAN LAW GROUP, LTD.
                                                   2500 South Highland Avenue
                                                   Suite 200
                                                   Lombard, Illinois 60148
                                                   +1 630-575-8181
                                                   mhijazin@hijazinlaw.com

                                                   Counsel for Steven Lee Sorensen and
                                                   Tina L. Sorensen
  Case 11-33448       Doc 39     Filed 05/31/19 Entered 05/31/19 16:41:32           Desc Main
                                   Document     Page 3 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In Re:
                                                       Case No. 11-33448
     STEVEN LEE SORENSEN,
     TINA L. SORENSEN,
                                                       Chapter 7

                                  Debtor(s)




                  DEBTORS’ MOTION TO REOPEN CHAPTER 7 CASE


          NOW COME the Debtors, STEVEN LEE SORENSEN AND TINA L. SORENSEN

(the “Debtors”), by and through their attorneys, SULAIMAN LAW GROUP, LTD., pursuant

to 11 U.S.C. § 350(b) and Rule 5010 of the Federal Rules of Bankruptcy Procedure, move to

reopen their Chapter 7 case, and in support thereof, state as follows:

          1.   On August 8, 2011, Debtors filed a Chapter 7 petition in the United States

Bankruptcy Court, Northern District of Illinois, Case Number 11-33448.

          2.   On July 31, 2012, Debtors were granted a discharge of all dischargeable debts

pursuant to 11 U.S.C. § 727.

          3.   Despite Debtors’ discharge and the broad prohibition to cease collection activity on

a discharged debt, Keith Anthony Schallenkamp (“Schallenkamp”), Paulson Law Firm PLLC

(“Paulson”) and Eich Law Office, Prof. LLC (“Eich”) have continued to harass the Debtors for

payment on a discharged debt by filing two lawsuits against the Debtors, to wit: in District Court,

First Judicial District, County of Sibley, State of Minnesota on June 16, 2017 (72-CV-17-145);
  Case 11-33448       Doc 39     Filed 05/31/19 Entered 05/31/19 16:41:32           Desc Main
                                   Document     Page 4 of 5


and in Circuit Court, First Judicial Circuit, County of McCook, State of South Dakota on June 28,

2018 (CIV. 18-56).

        4.     Debtors have advised Schallenkamp, Paulson and Eich of their discharge and have

demanded that the collection activity cease throughout the State Court lawsuits.

        5.     The Minnesota State Court matter filed by Paulson, on behalf of Schallenkamp,

was dismissed on or about March 13, 2018. On April 10, 2018, a Judgment was entered in favor

of Debtors for additional legal fees, in the amount of $1,060, that had been incurred by Debtors

due to a late filing of a changed document by Schallenkamp.

        6.     However, Schallenkamp continued his collection efforts against Debtors in blatant

disregard to the protections provided by the Discharge Injunction by retaining Eich to represent

him in preparing, filing, and actively prosecuting a second lawsuit in the South Dakota State Court

on June 28, 2018. See Debtors’ Motion Pursuant to 11 U.S.C. § 524 for Violations of the

Discharge Injunction filed simultaneously with this motion.

        5.     Debtors have been denied the relief afforded by the Discharge Injunction and

continue to be harmed by the unlawful conduct of Schallenkamp, Paulson, and Eich.

        6.     Debtors cannot proceed in their action seeking relief without the reopening of this

case.

        WHEREFORE, the Debtors respectfully request:

        1.     That this Honorable Court enter an order directing the Clerk to reopen Debtors’

Chapter 7 case for the limited purpose of enforcing the Discharge Injunction, and to seek an order

of contempt and the imposition of sanctions against Schallenkamp, Paulson and Eich; and

        2.     That this Honorable Court grant such other relief deemed appropriate and equitable.
 Case 11-33448        Doc 39   Filed 05/31/19 Entered 05/31/19 16:41:32     Desc Main
                                 Document     Page 5 of 5


Dated: May 31, 2019                            /s/ Majdi Y. Hijazin

                                               Majdi Y. Hijazin, Of Counsel
                                               SULAIMAN LAW GROUP, LTD.
                                               2500 South Highland Avenue
                                               Suite 200
                                               Lombard, Illinois 60148
                                               +1 630-575-8181
                                               mhijazin@hijazinlaw.com

                                               Counsel for Steven Lee Sorensen and
                                               Tina L. Sorensen
